Order of the Surrogate’s Court, New York County (Marie Lambert, S.), entered on or about April 27, 1984, which, inter alia, awarded a fee of $3,875 to the guardian ad litem of the infant Daniel E. Sims, payable by petitioners Charles S. Sims or the estate of Milton H. Sims, is modified, on the facts and in the exercise of discretion, to the extent of reducing the amount of the fee to $1,500, and otherwise affirmed, with costs and disbursements on the appeal to be shared.
In this proceeding for limited letters of guardianship commenced solely for the purpose of renouncing the interest of petitioner’s infant son, Daniel E. Sims, in a Michigan estate, a guardian ad litem was appointed to represent the child. The guardian ad litem prepared his report on an expedited basis and recommended approval of the infant’s renunciation. The Surrogate’s Court subsequently permitted petitioner to renounce, on behalf of his son, any further interest which the latter had in the estate. The work performed by the guardian in connection with the instant matter was routine, the issues involved were not complex, and the guardian was supplied with a case in which a tax-saving arrangement identical to the one being utilized herein was approved by another surrogate. An examination of the record of this proceeding indicates that a fee in the amount of $1,500 is warranted. Concur — Murphy, P. J., Kupferman, Ross, Carro and Milonas, JJ.